Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	This communication is in response to the RCE of 3/4/2022. All changes made to the claims have been entered. Accordingly, Claims 10, 11, 13, 14, 28, 29, 31, 33, 41, 43-44 are currently pending in the application. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 13, 28, 31, 41, 43, 44, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadous et al. (US 2017/0048889), in view of You et al. (US 2018/0007667), in view of Patel et  al. (US 2017/0257838), in view of Kim et al. (US 2014/0050191).
Regarding claim 28, 10, 41, 44, Kadous discloses a terminal device (a system acquisition procedure wherein the access terminal is performing system acquisition, [0131]-[0134] and [0070] and figure 16 and figure 1 and figure 2 and figure 26), comprising: 
a transceiver; 
a processor (transceiver and processer seen in figure 26, [0186]-[0188] and figure 26);
wherein the transceiver is configured to receive, from a network device, a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a configuration message (one or more subframes may be designated to include Enhanced Discovery Reference Signaling (eDRS) and the eDRS include PSS, SSS, a MIB signal (Examiner correlating to configuration message), a SIB signal, and various combinations thereof , [0070] and [0074] and figure 2 and [0020]-[0021]) in a common search space for a system information block (SIB) (the access terminal is able to decode the MIB broadcasted by the access point 110…Based on the decoded information, the access terminal 120 may decode other system information blocks, such as SIB-1, SIB-2, and so on (correlating MIB to a configuration message), [0133] and [0070]); 
 
wherein the PSS, the SSS, and the configuration message for the SIB are received in a first subframe and with a same transmission periodicity (one or more subframes may be designated to include Enhanced Discovery Reference Signaling (eDRS) and the eDRS include PSS, SSS, a MIB signal, a SIB signal, and various combinations thereof  and common subframe providing all the requisite eDRS information and eDRS be transmitted periodically (e.g., every 10 ms) in a designated subframe of each radio frame, [0070] and [0074] and figure 2 and [0020]-[0021]), and
and wherein the processor is configured to:
decode the PSS and/or the SSS, and 
decode the SIB (the communication device 2650 be variously configured for receiving and decoding signals in accordance with the designated RAT (e.g., messages, indications, information, pilots, and so on) and the access terminal initially receives system synchronization information (e.g., PSS/SSS) which enables the access terminal to locate and decode other information such as MIB and SIB, [0186] and [0132]-[0133] and figure 16).

Kadous however fails to disclose the term “time unit” with respects to a subframe. However in a similar field of endeavor, You discloses a base station and a UE transmit and receive data on a prescribed time unit basis, e.g. on a subframe basis (association of time unit with subframe, [0003] and [0131]).  It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of correlating a time unit to a subframe as disclosed by You into the method for performing system acquisition comprising transmitting eDRS on a common subframe as disclosed by Kadous in order to improve the system and provide a flexible means of nomenclature in describing a subframe or time unit.  	

Kadous and You however fails to disclose the SIB is received in a second time unit after the first time unit, wherein the second time unit is adjacent to the first time unit and after the first time unit. Kadous however discloses the access terminal is able to decode the MIB broadcasted by the access point …Based on the decoded information, the access terminal 120 may decode other system information blocks, such as SIB-1, SIB-2, and so on  ([0133] and figure 16 and [0070]). In a similar field of endeavor, Patel discloses the MIB transmitted by the base station contain information indicating when unicast and broadcast subframes are scheduled…upon reception of the MIB, the UE may determine the unicast subframe locations (e.g., for reception of additional SIB information) and in addition to receiving the MIB, the UE may acquire one or more SIB transmission, which may be transmitted by the base station on the anchor and unicast subframes, for example, as illustrated in Figure 8 (SIB is received in a second time unit after the first time unit, wherein the second time unit is adjacent to the first time unit and after the first time unit, [0072] and [0075] and [0071] and figure 8). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept having SIBs being communicated in a subframe adjacent to an anchor subframe (correlating to second time unit is adjacent to first time unit) as disclosed by Patel into the method for performing system acquisition comprising transmitting eDRS on one or more subframes as disclosed by Kadous and You in order to improve the system and provide flexible means of communicating parameters of PSS,SSS, MIB, and SIBs within a system in various manners.

Kadous, You, and Patel fails to disclose the configuration message conveyed in a physical downlink control channel (PDCCH) and being scrambled by a System Information-Radio Network Temporary Identifier (SI-RNTI). However in a similar field of endeavor, Kim discloses common control information to be decoded by a plurality of UEs be transmitted and received on the PDCCH and master information block (MIB) message…defined to be transmitted on the common search space…be the common control information and MIB message masked with SI-RNTI…received on the common search space and the CRC is masked (or scrambled) with an identifier (for example, RNTI) depending on usage (configuration message conveyed in a physical downlink control channel (PDCCH) and being scrambled by a System Information-Radio Network Temporary Identifier (SI-RNTI), [0131] and [0049] and [0060]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a MIB message be communicated on the PDCCH and masked/scrambled with SI-RNTI as disclosed by Kim into the method for performing system acquisition comprising transmitting eDRS on one or more subframes as disclosed by Kadous, You, and Patel in order to improve the system and to increase the robustness and flexibility of network detection of signals such as MIBs. 

It should be noted that similar rationale is applied to independent claim 10 reciting similar subject matter of the associated method.  

Regarding claim 31, 13, Kadous discloses wherein the processor is further configured to decode the PSS and SSS within one or more predetermined bandwidths (the access terminal initially receives system information (e.g., PSS/SSS signaling) and PSS/SSS may be received repeatedly and combined over frequency and/or time to reconstruct the PSS/SSS signaling, [0131]-[0133] and figure 16 and [0186]),
wherein the processor is further configured to decode the MIB and/or SIB by:
decoding the MIB within another one or more predetermined bandwidths based on time/frequency synchronization information decoded from the PSS and SSS (from this, the access terminal acquires the PCI, time slot and frame synchronization of the access point, which enables the access terminal to locate and decode other information and in particular the access terminal is able to decode the MIB, [0132]-[0133] and figure 16), and
decoding the SIB within further one or more predetermined bandwidths or further one or more bandwidths as indicated in the MIB (based on the decoded information, the access terminal may decode other system information blocks such as SIB, [0132]-[0133] and figure 16).

Regarding claim 43, Kadous and You fails to clearly disclose wherein the SIB is received in a physical downlink shared channel (PDSCH). Patel however discloses the eNB may transmit other system information such as SIBs on a physical downlink shared channel (PDSCH) in certain subframes (wherein the SIB is received in a physical downlink shared channel (PDSCH), [0045]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the SIB being received in a PDSCH as disclosed by Patel into the method for performing system acquisition comprising transmitting eDRS on one or more subframes as disclosed by Kadous and You in order to improve the system and provide a flexible means of transmitting parameters of PSS,SSS, MIB, and SIB within a system.

6.	Claim 11, 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadous, in view of You, in view of Patel, in view of Kim, in further view of Damnjanovic et al. (US 2014/0235243).
Regarding claim 29, 11, Kadous, You, Patel, and Kim fails to disclose wherein the PSS, the SSS, and the MIB have a same offset. However in a similar field of endeavor, Damnjanovic discloses eNB may transmit the PSS, SSS, MIB, and system information (SI) in SI blocks (SIBs) in N ms bursts every M ms with L ms offset ([0055]-[0056]).   It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of transmitting the PSS, SSS, and MIB having a same offset as disclosed by Damnjanovic into the method for performing system acquisition comprising transmitting eDRS comprising PSS, SSS, MIB, and SIB (or various combination thereof) as disclosed by Kadous, You, Patel, and Kim in order to improve the system and provide flexible means for the transmissions of PSS, SSS, and MIB and to adhere to system implementations. 
 
Claim 14, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadous, in view of You, in view of Patel, in view of Kim, in further view of Liu et al. (US 2018/0199308).
Regarding claim 33, 14, Kadous, You, Patel, and Kim fails to disclose wherein the processor is further configured to buffer the PSS and SSS before obtaining sufficient information to decode them. However in a similar field of endeavor, Liu discloses that during a DMTC window for DRS (Discovery Reference Signal) detection, the UE shall buffer analog to digital converted samples for both the possible DRS detection and the possible paging message detection and that the DRS may comprise PSS, and SSS (to buffer the PSS and SSS before obtaining sufficient information to decode them, [0126] and [0125]-[0127] and [0006]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept buffering samples for DRS detection as disclosed by Liu into the method for performing system acquisition comprising transmitting eDRS on a common subframe as disclosed by Kadous, You, Patel, and Kim in order to improve the system and provide the UE the proper amount of buffered samples with respects to DRS to ensure that the UE correctly and efficiently detects and decodes DRS information at the UE. 


Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive. 
Applicant submits that it is not apparent how Patel would improve Kadous with respects to the claimed subject matter of  “SIB is received in a second time unit after the first time unit, wherein the second time unit is adjacent to the first time unit and after the first time unit” seen in the independent claims and that Patel adds no novel signal functions (remarks page 11). Examiner however does not rely upon Patel to “add novel signal functions”, but to illustrate the concept of having SIBs be communicated in a second time unit adjacent to a first time unit comprising MIB in which Examiner correlates MIB to a configuration message. Kadous discloses one or more subframes may be designated to include eDRS and that eDRS may convey select control signaling such as PSS, SSS, MIB, SIB, and various combination thereof ([0070]) and that the access terminal is able to decode the MIB and based on the decoded information, the access terminal may decode other system information blocks, such as SIB-1, SIB-2, and so on ([0133] and figure 16) in which Patel discloses of the similar concept of upon reception of the MIB, the UE may determine the subframe locations for reception of additional SIB information ([0072]) in which Patel further illustrates SIBs be communicated in a subframe/time unit adjacent ([0072] and [0075] and [0071] and figure 8).  In other words, Kadous and Patel discloses of communication of parameters such as PSS, SSS, MIB, SIBs within time units in which Examiner relies upon Patel to illustrate that SIBs may be communicated in a time unit adjacent to a time unit comprising MIB to improve the system by providing flexibility in how parameters may be communicated within a system.  Kadous discloses “various combination thereof” ([0070]) in which provides the motivation that parameters may be communicated in various combinations such as illustrated in Patel. Examiner does not rely upon Patel to add novel signals as argued by Applicant. 
Applicant further submits that the Office Action proposes to improve Kadious by inserting a U subframe of Patel carrying a SIB where Kadous has deployed an S subfame (remarks page 13). Examiner however does not propose to “insert a U subframe of Patel” but relies upon Patel to illustrate the concept communicating parameters in flexible/various manners such as having a SIB being communicated adjacent and after a first time unit/subframe. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ng et al. (US 2015/0319701) disclosing detection of the MIB and the SIB1 involves cell discovery, such as PCID detection….where CRC is scrambled by SI-RNTI, that schedules the PDSCH that carries SIB1 ([0149]).
Kim et al. (US 2013/0336279) disclosing that MIB message…are transmitted from a common search space of the LTE-A system through the PDCCH masked with SI-RNTI ([0069]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN H NGO/Examiner, Art Unit 2473